Citation Nr: 0400484	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  97-20 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for a skin 
disorder of the face and neck, to include folliculitis 
barbae.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1970 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The veteran requested a travel board hearing on the present 
issue on appeal; however, in May 2003, the veteran canceled 
the hearing and requested that his appeal be sent directly to 
the Board.



FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim has been obtained by the RO, 
and the RO has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's skin disorder is primarily manifested by 
complaints of ingrown hairs, irritation, and occasional 
nodules and boils on the face and neck.



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for a skin disorder of the face and neck have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002 and 
2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  Under the 
VCAA, VA has a duty to notify the veteran or appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, VA satisfied these duties to the 
veteran in a Supplemental Statement of the Case issued in 
June 2002.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and an outpatient treatment record from the VA medical 
center in Oakland, California.  There is also correspondence 
from a private medical facility, The Permanente Medical 
Group, Inc.  There is no indication of relevant, outstanding 
records.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(1)-(3) (2003).  

The veteran was afforded a VA medical examination in January 
2003 in relation to his present claim for an increased 
rating.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  The examination report obtained is 
thorough and contains sufficient information to rate the 
veteran's skin disorder in accordance with the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Thus, the Board finds that another examination is 
not necessary.  Moreover, the veteran was previously afforded 
VA examinations in June 1975 and September 1995.  For all the 
foregoing reasons, the Board concludes that VA's duties to 
the veteran have been fulfilled with respect to the issue of 
entitlement to a rating in excess of 10 percent for a skin 
disorder of the face and neck.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled.

I.  Factual Background

In July 1975, the veteran was granted service connection for 
folliculitis of the face and neck and assigned a rating of 10 
percent.  The veteran duly appealed the decision and it came 
before the Board in March 1976.  The Board found that a 
rating in excess of 10 percent was not warranted based on the 
applicable schedular criteria.  In March 1989, the veteran 
filed a claim for an increased rating.  The claim was denied 
by the RO, and the 10 percent rating was continued.  On 
appeal, the Board denied the veteran's claim.

In June 1995, the veteran submitted another request for an 
increased rating for his service-connected skin disorder to 
his face and neck.  The RO denied his claim in a March 1996 
rating decision.  As will be discussed in more detail below, 
amendments to the criteria for rating skin disorders became 
effective on August 30, 2002, during the pendency of the 
veteran's appeal.  See 62 Fed. Reg. 48784-48787 (2002).  A 
February 2003 Supplemental Statement of the Case (SSOC) 
considered the veteran's claim under the "old" criteria and 
the "new" criteria and continued the rating of 10 percent 
for the veteran's skin disorder.  

In June 1975, the veteran underwent a VA examination in 
relation to his initial claim of service connection for a 
skin disorder.  At the time of the physical examination, the 
veteran had a three day growth of a beard and the examiner 
observed a sparse amount of pustules and papules involving 
hair follicles over the bearded area of the neck and lower 
cheek areas of the face.  The examiner diagnosed folliculitis 
of the face and neck. 

At VA examination in September 1995, the veteran complained 
of constant itching and ingrown hairs on his face and neck.  
The veteran had a three day growth of beard over the cheeks, 
chin and double chin during the physical examination.  A two 
millimeter indurated hyperpigmented area was observed by the 
right side of the mouth.  No perifollicular lesions were 
observable at the time.  The diagnosis was a history of 
folliculitis barbae of the face and neck.

Undated correspondence from The Permanente Medical Group, 
Inc. in Sacramento, California, noted that the veteran had a 
medical appointment in June 1989.  Continual problems with 
ingrown hairs on his face progressed to infected lesions.

A lay statement from L.G. dated February 1997 stated that 
prior to the veteran's military service, he did not have to 
shave because he only had peach fuzz.  During active duty 
service, the veteran began having problems with "puss 
bumps" and itching because he had to shave.  She stated that 
the veteran's complaints of bumps and itchiness of the face 
have been continual.  L.G. contended that she punctured the 
bumps with a needle and plucked his hair with tweezers.

In statements submitted by the veteran in January 1998 and 
October 1999, the veteran contended that after separation 
from service he was unable to collect unemployment due to 
having to wear a beard, unless he provided proof that he had 
a medical problem.  Upon obtaining employment, he believed 
that he was not promoted due to the fact that he was not 
clean shaven.  He was almost fired by an employer because he 
told them he could not wear a mask to perform his duties.  
When the January 1998 statement was prepared, he claimed to 
have an infected hair bump on the left side of his face.

A lay statement dated in October 1999 from C.W., the 
veteran's friend, stated that the veteran had had dermatology 
problems as a result of mandatory shaving during active duty 
service.  After separation from service, the veteran 
complained of facial irritation from having to shave 
everyday.  When attempting to find employment, the veteran 
was told on two occasions that he would have to shave his 
beard.  The veteran did not shave and was not hired.

A January 1998 treatment record from the VA medical center in 
Oakland, California, provided that the veteran consulted for 
an evaluation of ingrown hairs on his left jaw line.  The 
examiner observed a slight indurated papule/nodule without 
erythema and minor serous fluid expressed.  
Pseudofolliculitis barbae was diagnosed.  Two color 
photographs of the veteran's face and neck were submitted.

The veteran was afforded a VA examination in January 2003.  
The veteran reported that he was employed as an electronics 
worker but retired in 1992 due to back problems.  The veteran 
stated that he began shaving when he entered the military.  
Upon shaving, he sustained raised bumps and ingrown hairs.  
He was given permission to wear a .25 inch beard in service 
and also used topical creams to reduce facial irritation.  
Current symptomatology reported was irritation of the face 
and itchiness with ingrown hairs.  He sustained occasional 
nodules and boils.  He had had areas of pitting on his cheeks 
inferolateral to the nose.  He generally kept a .25 inch 
beard; however, when shaving he used an electric razor but 
for examination purposes he used a straight razor.  He 
described having difficulty finding employment in the past 
because employers required him to be clean shaven.  As an 
electronic technician, he had difficulty with his work 
because the respirator would not fit properly over his beard.  
His face would become irritated when he was required to 
shave.  

The veteran was clean shaven for the physical examination.  
The examiner observed one subcutaneous nodule at the left mid 
jaw line measuring approximately one centimeter in size.  The 
nodule had a central pore with most likely an epithelial 
inclusion cyst.  The nodule did not spontaneously drain.  The 
veteran provided that when the nodule was squeezed by his 
wife, a "foul smelling material" was expressed.  The 
examiner noted numerous pits along the inferolateral areas of 
the nose area along the malar area of the cheeks.  Scattered 
papules on the face and neck areas were observed, but the 
examiner's assessment was that they were superficial and not 
deep.  The veteran was not considered to have any scarring or 
disfigurement.  The examiner diagnosed pseudofolliculitis 
barbae.  The examiner opined that the veteran's disorder was 
stable as long as he wore a beard.  He indicated that there 
was no need for corticosteroid, immunosuppressive, light or 
electron beam therapies.  No systemic symptoms such as fever 
or weight loss were evident.  One half of the veteran's face 
was affected by the disorder which amounted to 2.25 percent 
of the total body area.  One half of the neck area was 
affected corresponding to 1 percent of the total body area.  
Three Polaroid photographs of the veteran's face and neck 
were submitted with the examination report.

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

While the veteran's appeal of the rating for his skin 
disorder was pending, VA revised the regulations and rating 
schedule for the evaluation of skin disorders, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 et seq. (July 31, 
2002) (codified at 38 C.F.R. § 4.118).

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the veteran's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  Inasmuch as the veteran has been 
provided with both the old and the revised regulations, and 
the RO has rated the disability under both regulations, the 
Board may proceed in making a determination.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).  The Board notes that 
folliculitis barbae is an unlisted condition.  The RO has 
rated this condition under Diagnostic Code 7806 pertaining to 
dermatitis or eczema.  Consideration has also been given to 
Diagnostic Code 7800 for disfigurement of the head, face, or 
neck; Diagnostic Code 7803 pertaining to scars, superficial, 
unstable; and, Diagnostic Code 7804 pertaining to scars, 
superficial, painful on examination. 

Under the old criteria, in effect prior to August 30, 2002, a 
10 percent rating under Diagnostic Code 7806 is assigned for 
eczema with exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area; and a 30 percent rating 
is assigned for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

Under the revised criteria, in effect from August 30, 2002, a 
10 percent rating is warranted for dermatitis or eczema in 
which at least 5 percent, but less than 20 percent, of the 
entire body or at least 5 percent, but less than 20 percent 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks during the last 
12-month period.  A 30 percent rating is assigned for 
dermatitis or eczema in which 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating is warranted when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2003).  

Pursuant to the old criteria under Diagnostic Code 7800, 
which applies to scars, disfiguring on the head, face or neck 
a 10 percent rating is assigned for moderate; disfiguring 
scars; a 30 percent rating is assigned for severe, especially 
if producing a marked and unsightly deformity of eyelids, 
lips, or auricles; and a 50 percent rating is provided when 
there is a complete or exceptionally repugnant deformity of 
one side of face or marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002).

The new criteria provides that a 10 percent rating is 
assigned for one characteristic of disfigurement; a 30 
percent rating is provided when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features or; with two or three 
characteristics of disfigurement; a 50 percent rating is 
assigned for visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features, or; with four or five characteristics of 
disfigurement; and, an 80 percent rating is provided when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or; with six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2003).

Under the old criteria for Diagnostic Code 7803, a 10 percent 
rating is assigned for scars, superficial, poorly nourished, 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2002).

The new criteria for Diagnostic Code 7803 provides that a 10 
percent rating is warranted for scars, superficial, unstable.  
It is noted that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2003). 

The old criteria under Diagnostic Code 7804 assigns a 10 
percent rating for scars, superficial, tender and painful on 
objective demonstration.  It is noted that a 10 percent 
rating will not be assigned, when the requirements are met, 
even though the location may be on tip of finger or toe, and 
the rating may exceed the amputation value for the limited 
involvement.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

The new criteria for Diagnostic Code 7804 provides that a 10 
percent rating will be assigned for scars, superficial, 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2003).

III.  Analysis

The medical evidence demonstrates that the veteran has 
folliculitis barbae on his face and neck.  Such disorder is 
currently manifested by subjective complaints of irritation 
and itchiness of the face due to ingrown hairs.  The examiner 
observed one subcutaneous nodule at the left mid jaw line 
measuring approximately one centimeter with an epithelial 
inclusion cyst.  Numerous pits along the inferolateral areas 
of the nose and malar area of the cheeks were noted, as were 
scattered papules on the face and neck areas.  The examiner's 
assessment was that the papules were not superficial or deep.  
The examiner noted no scarring or disfigurement on the 
veteran's face or neck.  The examiner opined that therapies 
such as corticosteroid, immunosuppressive, light or 
electronic beam were unnecessary.  No systemic symptoms were 
noted.  A percentage of 2.25 of the veteran's face and 1 
percent of the neck was affected by the disorder.  

Under the criteria in effect prior to August 30, 2002, a 
rating higher than 10 percent is not warranted, as the 
evidence does not show that the veteran has constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  Under the new criteria under Diagnostic Code 7806, a 
rating higher than 10 percent is also not warranted, as only 
2.25 percent of the veteran's face and 1 percent of the 
veteran's neck is affected by the skin disorder.  A rating 
higher than 10 percent would require at least 20 percent of 
the entire body or exposed areas to be affected by the skin 
disorder.  Additionally, the examiner opined that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were not necessary to treat the disorder.

Considering the alternative diagnostic codes that potentially 
relate to the veteran's skin disorder, including Diagnostic 
Codes 7800, 7803 and 7804, the Board finds that a rating in 
excess of 10 percent is not warranted.  The examiner 
specifically noted that the veteran has no scarring or 
disfigurement due to the diagnosed skin disorder.

There is no other alternative diagnostic code under 38 C.F.R. 
§ 4.118 that could apply to the veteran's diagnosed skin 
disorder.  

The Board has taken into account the veteran's assertions and 
the submitted lay statements, however, they are not competent 
to provide an opinion requiring medical knowledge, such as a 
diagnosis or etiology of a current disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the 
contentions of the veteran, L.G., and C.W. are not probative 
evidence that the veteran's current disability is manifested 
in disability that approximates a rating in excess of 10 
percent.

Considering all the evidence, the Board finds that the 
symptomatology referable to the veteran's skin disorder does 
not more nearly approximate the criteria for a rating in 
excess of 10 percent under either the old or new criteria.  
38 C.F.R. § 4.25, 4.118 (2002 and 2003).  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's skin disorder has resulted in marked interference 
with earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  There is no medical 
evidence that the veteran has been hospitalized for treatment 
of his skin disorder.  Although the veteran contends that he 
was unable to find employment after separation from service, 
and was not promoted due to his need to wear a beard, there 
is no evidence provided to support his contentions, and there 
is no indication that it interfered with his ability to 
obtain and hold employment.  Moreover, the veteran contends 
that he retired due to a back disorder, not due to his skin 
disorder.  Accordingly, the Board finds that the impairment 
resulting from the veteran's skin disorder is appropriately 
compensated by the currently assigned schedular rating.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 10 percent is 
not warranted for the veteran's service-connected skin 
disorder.  Accordingly, the benefit sought on appeal is 
denied.


ORDER

Entitlement to a rating in excess of 10 percent for a skin 
disorder of the face and neck is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



